DETAILED ACTION
	Claims 1, 4-11, 14-16 and 21-28 are currently pending.  Claims 1, 4-9, 14-16 and 21-28 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 10/18/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 21-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s declaration and arguments demonstrating the release rate is a result of the melting temperature of the second excipient or mixture of excipients independent of drug concentration or type, which the Examiner finds persuasive.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Andrea Gringnani filed on 10/18/2021.
The Declaration under 37 CFR 1.132 filed 10/18/2021 is sufficient to overcome the rejection of claims 21-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in the last Office action because:  

 	The data presented in the declaration is deemed to be persuasive to withdraw the Written Description rejection in the last Office Action.

Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 10/18/2021 response will be addressed to the extent they apply to current rejection(s).
	New Objections:
	The following new objections are applied based on Applicant’s claim amendments.
Claim Objections
Claims 1, 4-5, 14-15, 22-23 and 28 are objected to because of the following informalities:  The claim recite the limitation of “at least one or more first excipients” and “at least one or more second excipients” and additionally use the language of “first excipient or mixture of first excipients” and “second excipient or mixture of second excipients”.  It would be remedial for Applicant to use the same claim language in all instances when referring to the first and second excipients.  It is additionally redundant .  Appropriate correction is required.

	Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4-9, 14-16 and 21-28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0280315 (Applicant provided) in view of US 2006/0002977 (Applicant provided) and US 2005/0245637 (previously applied) as evidenced by PubChem (previously applied).
Regarding claim 1, the limitation of a stent for the controlled release of at least one first and one second active principle for treating the stent implantation site, wherein the at least one first and second active principle are different from each other and are selected from anti-proliferative drugs and anti-inflammatory drugs respectively, the at least one first and one second active principle are loaded on at least one portion of the stent surface, wherein said at least one or more first excipients are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms between 16 and 34 and said at least one or more second excipients are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms between 4 and 18 is met by the ‘315 publication teaching at least one active principle at the implantation site of an implant device including at least one active principle and at least one first excipient combined with the at least one active principle.  The first excipient is selected from fatty acids with a linear or branched saturated chain including between 14 and 36 carbons (abstract).  The device is taught to include at least 
Regarding the limitation of wherein said at least one or more first excipients or the mixture thereof has/have a melting temperature between 68 and 80 degrees C is met by the ‘315 publication teaching the excipient including the elected stearic acid ([0039]-[0040]).
Regarding the limitation of wherein said at least one or more second excipients or the mixture thereof has have a melting temperature between 50 and 65 degrees C, 54 to 65 degrees C is met by the ‘315 publication teaches a stent loaded with dexamethasone:stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein palmitic acid and stearic acid mixture is the elected embodiment.  The ‘315 publication additionally teaches first fusion temperature being 66 degrees C and 75 degrees C, respectfully, wherein ratios of 45:55 and 97:3 stearic acid to palmitic acid are used (Example 4, Table 1), thus demonstrating the ratio of stearic acid to palmitic acid is an optimizable parameter which results in differing melting temperatures through the increase of palmitic acid.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Regarding claims 5, 15 and 23, the limitation of wherein said second layer comprise said at least one second active principle in an amount between 55% and 95%, 65 and 90% by weight respect to said at least one or more second excipients or the mixture thereof is met by the ‘315 publication teaching the at least one active principle present in the composition is preferable comprises between 20-50 wt% of composition, more preferable between 40% and 50% [0069].  The ratio of the drug: excipient in the composition can be adjusted to obtain the desired drug delivery profile to produce the desired effects on drug stability or on the physical state of the drug [0059], thus teaching the amount of the drug in the composition is an optimizable parameter. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Regarding claims 6 and 24, the limitation of wherein said at least one or more first excipients are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms having a linear or branched saturated chain comprising a number of carbon atoms between 16 and 22 is met by the ‘315 publication teaching preferred compositions include stearic acid ([039]-[0041]) wherein the first 
Regarding claim 7 and 25, the limitation of wherein said at least one or more second excipient are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms between 14 and 18 is met by the ‘315 publication teaching dexamethasone and stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein the elected second excipient is palmitic and stearic acid.
Regarding claims 8 and 26, the limitation of wherein said at least one first excipient essentially consists of stearic acid is met by the ‘315 publication teaching preferred compositions include stearic acid ([039]-[0041]) wherein the first excipient are selected among fatty acids with linear or branched saturated chain including a number of carbon atoms between 14 and 36 [0018].  Regarding the consisting essentially of claim MPEP 2111.03 states for applying prior art, absent a clear indication of the specification or claims of what the basic and novel characteristics actually are “consisting essentially of” will be construed as equivalent to comprising.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Regarding claims 9, 16 and 27, the limitation of wherein said at least one or more second excipients are essentially comprised of stearic and palmitic acid mixed in a weight ratio between 40:60 and 60:40, 50:50 is met by the ‘315 publication teaching a coating of dexamethasone and a 45:55 stearic acid/palmitic acid mixture [0021] is 
Regarding claim 28, the limitation of a stent for the controlled release of a first and second active principle for treating the stent implantation site wherein the first active principle is sirolimus and the second active principle is corticosteroid, the first layer contains a first excipient which consist of stearic acid and the second layer contains a second excipient which consists of 40:60 stearic acid and palmitic acid, wherein said at least one or more first excipients has a melting temperature greater than the second excipients or mixtures thereof, wherein the first active principle is present at 45 to 50 wt% and the second active principle is present at 65 to 90 wt% is met by the ‘315 publication teaching at least one active principle at the implantation site of an implant device including at least one active principle and at least one first excipient combined with the at least one active principle.  The first excipient is selected from fatty acids with a linear or branched saturated chain including between 14 and 36 carbons (abstract).  The device is taught to include at least a second excipient different from the first combined with at least one active principle selected among fatty acids with linear or branched saturated chain including a number of carbon atoms between 14 and 36 carbons [0018].  Sirolimus is taught to be combined with stearic acid/palmitic acid with a 

The ‘315 publication does not specifically teach the first layer is created on the at least one portion of the stent surface and comprises the at least one first active principle and at least one or more first excipients, the second layer created on the first layer comprising the second active principle and at least one or more second excipients (claims 1 and 28).

The ‘315 publication does not specifically teach wherein the stent releases the second active principle with a faster release kinetics than the first active principle (claim 1 and 28).
The ‘315 publication does not specifically teach wherein the in vitro release profile of the at least one second active principle is complete within 5 hours (claim 21 and 28).
The ‘977 publication teaches drug delivery systems such as drug delivery stents having anti-proliferative agents such as everolimus and anti-inflammatory agents (abstract).  Disorders associated with mechanical modification include migration and proliferation of smooth muscle cells and acute and chronic inflammatory response to injury [0030].  Anti-proliferative substances include rapamycin [0045].  Anti-inflammatory drugs include dexamethasone [0047].  The bioactive agents can be incorporated into polymeric coating from 0.01-100% by weight [0050].  The anti-inflammatory agents is taught as released first, followed by anti-proliferative agent from a coating on the implantable medical device [0055].  Both the anti-inflammatory agents and the anti-proliferative can be included in a polymeric matrix [0056].  Coatings 105 and 115 are taught to include anti-proliferative agent and the anti-inflammatory agent is taught as below 105 and 115 [0070].  This indicates that the drug coatings are taught to be included in layers, wherein the anti-inflammatory agent is taught as below a 
The ’637 publication teaches thermal and mechanical properties of coating on implantable devices (title) such as a stent [0002].  Blending a high and low melting temperature polymer is taught as a method to control the mechanical properties of the coating wherein increasing the effective Tg or melting temperature is taught to slow the release rate of a bioactive agent [0070].
PubChem evidences sirolimus and rapamycin are synonyms (page 1).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the stent taught by the ‘315 publication to a specifically layered device containing sirolimus in the first layer and dexamethasone in the second layer with fatty acid excipients with different melting temperatures for formulation the coating layers.  
One of ordinary skill in the art at the time the invention was made would be motivated to use layers of coating containing sirolimus in the first layer and dexamethasone in the second layer as the ‘977 publication teaches the release of the anti-inflammatory agents first followed by release of the anti-proliferative agents [0071] wherein embodiments wherein multiple coatings layers are taught [0070] and anti-inflammatory agents are taught to be dexamethasone and anti-proliferative agents are taught to be sirolimus (rapamycin) and the ‘314 publication teaches at least one active 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use coating layers of differing melting temperatures for the drug releasing layers on the device as the ‘315 publication teaches the coating layers to be preferably fatty acids including stearic and palmitic acid [0039] wherein the excipients are taught to be capable of modulating the elution and diffusion of the active principle [0043] wherein the layers on the device are taught to have different delivery kinetics [0052] and rations containing differing amounts of stearic acid and palmitic acid are taught (Example 4).  Thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize the ratio of steric acid and palmitic acid in each coating layer to obtain the desired release kinetics, with the 
Regarding claim 21, the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the claimed release rate, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional limitations that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/280315, US 2006/002977 and US 2005/024563 as applied to claims 1, 4-9, 14-16 and 21-28 above, and further in view of US 2004/0208985 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 4-9, 14-16 and 21-28 are taught by the combination of the ‘315 publication, the ‘977 publication and the ‘563 publication.  
The combination of references does not specifically recite wherein the in vitro release profile of the at least one second active principle is complete within 5 hours (claim 21).
The ‘985 publication teaches implant coatings having a polymer matrix, wherein the implant is a stent (abstract).  Stents are taught as loaded in a polymer with dexamethasone and dexamethasone phosphate (Example 12) wherein stents are coated on the exterior wall of around 14000 nm thickness loaded with 9 ug, 14 ug and 20 ug of drug wherein the elution is taught as effectively being release within an hour with a high release rate of drug [0224] wherein dexamethasone is known to inhibit restenosis [0223].
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,011,898 (Applicant provided) in view of US 2006/002977 (Applicant provided).   The instant claims and the ‘898 patent are directed to compositions to deliver active agents at an implant site comprising one or more active principles including sirolimus and dexamethasone and a first excipient selected from saturated fatty acids with linear or branched chain having a carbon number atom between 14 and 36 and a second excipient different form the first having a saturated fatty acids with linear or branched chain of carbon atoms between 14 and 36.  The active agent is taught between 20-50% by weight said composition. The first excipient is taught to include stearic acid and the second excipient is taught to include stearic acid and palmitic acid.
The instant application and the ‘898 patent differ in that the instant claims specify a stent and layered device wherein the first layer has a higher melting temperature than the second excipient wherein the release kinetics if faster for the second active principle than the first active principle.
The ‘977 publication teaches drug delivery systems such as drug delivery stents having anti-proliferative agents such as everolimus and anti-inflammatory agents (abstract).  Disorders associated with mechanical modification include migration and proliferation of smooth muscle cells and acute and chronic inflammatory response to injury [0030].  Anti-proliferative substances include rapamycin [0045].  Anti-inflammatory 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to use the different excipients taught by the ‘983 patent to form different layers as the ‘983 patent teaches the use of multiple excipients and multiple active agents can be used on an implantable medical device and the ‘977 publication specifically teaches layers of active agents including anti-proliferative and anti-inflammatory agents on a stent, thus making it obvious the different excipients taught by the ‘983 patent may be used for layers on the medical device.  The different layers which are selected from steric acid and can include a stearic/palmitic acid mix as taught as the first and second excipients as the ‘983 patent would necessarily result in different melting temperatures.

Response to Arguments:

103 over the ‘315 publication, the ‘977 publication and the ‘637 publication:
	Applicant argues claim 1 has been amended to the stent releasing the second active principle with a faster release kinetics then the first active principle and within at least 5 hours.
In response, the ‘315 publication teaches the device may comprise first and second active agents and first and second excipients which may be loaded on the stent as layers (abstract, [0018], [0052], [0068]).  The ‘977 publication teaches the coatings can include anti-inflammatory agents and anti-proliferative agents in a polymer matrix [0056] wherein the anti-inflammatory release rate is taught to be burst and fast release, prior to the anti-proliferative agent [0071].  The prior art teaches the desire for the second active agent, the anti-inflammatory agent, to be released first.  Additionally the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the claimed release rate, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
	Applicant argues the ‘315 publication does not disclose the use of fatty acids as excipients for preparing a fast release formulation, correlation between the melting 
In response, the ‘315 publication teaching at least one active principle at the implantation site of an implant device including at least one active principle and at least one first excipient combined with the at least one active principle.  The first excipient is selected from fatty acids with a linear or branched saturated chain including between 14 and 36 carbons (abstract).  The device is taught to include at least a second excipient different from the first combined with at least one active principle selected among fatty acids with linear or branched saturated chain including a number of carbon atoms between 14 and 36 carbons [0018].  Sirolimus is taught to be combined with stearic acid/palmitic acid with a ratio of 45:55 w/w/ loaded on a metallic stent [0021].  The device can be a drug eluting stent with layers that contain different drugs [0052].  Drugs to be loaded onto a stent include anti-inflammatory agents and anti-proliferative agents including sirolimus and dexamethasone [0068].  The ‘977 publication teaches coatings 105 and 115 are taught to include anti-proliferative agent and the anti-inflammatory agent is taught as below 105 and 115 [0070].  This indicates that the drug coatings are taught to be included in layers, wherein the anti-inflammatory agent is taught as below a dexamethasone layer [0070].  The anti-inflammatory can be released prior to release of an anti-proliferative agent [0071].  Thus the ‘315 publication teaches a stent which may comprise the elected active agents, sirolimus and dexamethasone, and teaches excipients include stearic acid and combinations of stearic acid and palmitic acid and the ’977 publication teaches the layered structure wherein the anti-proliferative agent is 
Regarding the limitation of wherein said at least one or more first excipients or the mixture thereof has/have a melting temperature between 68 and 80 degrees C is met by the ‘315 publication teaching the excipient including the elected stearic acid ([0039]-[0040]). Regarding the limitation of wherein said at least one or more second excipients or the mixture thereof has have a melting temperature between 50 and 65 degrees C, 54 to 60 degrees C is met by the ‘315 publication teaches a stent loaded with dexamethasone:stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein palmitic acid and stearic acid mixture is the elected embodiment.  The ‘315 publication additionally teaches first fusion temperature being 66 degrees C and 75 degrees C, respectfully, wherein ratios of 45:55 and 97:3 stearic acid to palmitic acid are used (Example 4, Table 1), thus demonstrating the ratio of stearic acid to palmitic acid is an optimizable parameter which results in differing melting temperatures through the increase of palmitic acid.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Applicant argues the ‘315 publication teaches the use of fatty acids as excipients only for slow release formation.  Applicant argues the ‘315 publication teaches prolonged over time release and states the active principle at the implantation site for a period of between 3 and 140 days.
In response, the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the 
Applicant argues the ‘315 publication does not teach the correction between melting temperature of fatty acid excipients and timing of drug release.  The ‘315 publication does not identify the melting temperature of excipients as a result effective variable in relation to drug release profile.  The ‘315 publication cannot disclose a correlation between drug release profile and a second property of compositions comprising fatty acids because it discloses the drug release profile of a single such composition.  The ‘315 publication does not explicitly disclose the melting temperature of the fatty acids or mixture of fatty acids used as excipients it merely discloses the end set temperature of compositions which comprise the active and the excipient.

Applicant argues the ‘315 publication does not teach or suggest the use of first and second fatty acid excipients wherein the first and second fatty acid excipient has a melting temperature between 68 and 80 degrees and between 50 and 65 degrees.
In response, regarding the limitation of wherein said at least one or more first excipients or the mixture thereof has/have a melting temperature between 68 and 80 degrees C is met by the ‘315 publication teaching the excipient including the elected stearic acid ([0039]-[0040]).  Regarding the limitation of wherein said at least one or more second excipients or the mixture thereof has have a melting temperature between 50 and 65 degrees C, 54 to 60 degrees C is met by the ‘315 publication teaches a stent loaded with dexamethasone:stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein palmitic acid and stearic acid mixture is the elected embodiment.  The ‘315 publication additionally teaches first fusion temperature being 66 degrees C and 75 degrees C, respectfully, wherein ratios of 45:55 and 97:3 stearic acid to palmitic 
Applicant argues the ‘977 publication does not disclose any compositions comprising one or more excipients selected for fatty acids.  It does not disclose a layered structure and gives the opposite configuration of a top layer comprising anti-proliferative drug and a lower layer comprising anti-inflammatory drug.

Applicant argues the ‘673 publication does not disclose any compositions comprising one or more excipients selected from fatty acids.  The ‘637 publication is directed to increasing glass temperature of polymer excipients slows the release kinetics of the active principle associated with that polymer.  Glass transition temperatures are a property specific to polymers and silicates.  Fatty acids are not polymers.
In response, the ‘673 publication teaches the concept of melting temperatures of excipients playing a role in the drug release rate from such an excipient.  The ‘315 publication teaches the fatty acid layers with active agent and teaches the desire for controlled drug release kinetics.  One of ordinary skill in the art would be motivated to use a lower melting temperature on the second layer of the device as the ‘637 
Applicant argues the unique teaching that the skilled artisan would have derived from the ‘315 publication is that excipients consisting of fatty acids allow for sustained, control release of the active agent and does not teach or suggest how to achieve a fast release kinetics of an active agent loaded onto a stent surface.  The ‘977 publication and the ‘637 publication does not remedy the ‘315 publication deficiencies.
In response, the ‘315 publication teaches the elected fatty acids and the elected active agents, it teaches the use of layers wherein the drug delivery rate is controlled for each layer (abstract, [0039]-[0040], [0052], [0068]).  The ‘977 publication teaches the desire for burst release of dexamethasone and used in combination with an any proliferative agent (abstract, [0056], [0071]) and the ‘637 publication teaches melting temperature of the excipients to be used in a method of controlling drug release rate (title, [0020], [0070]).  Thus the claimed invention is rendered obvious by the teachings of the combination of references.
The ‘315 publication, the ‘977 publication and the ‘563 publication in further view of the ’985 publication
Applicant argues the ’985 publication does not disclose any compositions comprising one or more excipients selected from fatty acids.  A skilled artisan considering the disclosure of a desirable drug release profile achieved using polymers 
In response, the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the claimed release rate, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).  Further, the ‘985 publication teaches that release of dexamethasone within an hour is known in a stent in order to treat restenosis, wherein the ‘563 publication links the melting temperature to release rate and the ‘315 publication teaches the desired for controlled release rate for each drug layer.  Thus modifying the fatty acids to obtain the desired release profile through the use of melting temperature of the coating material was known and obvious at the time the invention as made. 
Double Patenting:
Applicant argues the instant claims are not obvious over the ‘898 patent in view of the ‘977 publication for the same reasons as discussed above.  The ‘315 publication and the ‘898 patent are the same application 13/825,074.
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613